BLEDSOE, District Judge
(concurring). The court, in the companion case brought in the Southern District of California (Porterfield and Mizuno v. Webb, as Attorney General, 279 Fed. 114), having held the Alien Land Law constitutional and valid, the proper construction of the so-called cropper’s contract herein, with a view to determine whether it violate such law, is really a local, as opposed to a federal, question. Its decision, however, by this specially constituted tribunal, under the circumstances, seems proper. L. & N. R. R. Co. v. Garrett, 231 U. S. 298, 34 Sup. Ct. 48, 58 L. Ed. 229; Siler v. L. & N. R. R. Co., 213 U. S. 175, 29 Sup. Ct. 451, 53 L. Ed. 753.
The contract here, in my judgment, is not to be measured by the usual yardstick — "the intent of the parties as gathered from the language used. It was not entered into in the ordinary course of business*125hy men dealing at arm’s length. To my mind it exhibits a subtle attempt to save the substance through the sacrifice of the form. Read in the light of the surrounding circumstances — the attack on the constitutionality of the law and the numerous sorts of farming contracts recited in the complaint as having been passed upon adversely by the Attorney General — it indicates a studied effort on tlie part of the signatories to negotiate a contract which, while preserving to the alien all the substantial privileges of a lease, yet, through the efficacy of mere words, would protect him and his landlord against a violation of the law in question.
If the contract is one merely of employment — a cropping contract— why did the parties find it necessary to agree that the owner of the land should not “interfere with him [tlie cropper], in the planting, cultivating, and harvesting of the crop in any way ’’ and that he should “protect the cropper during the existence of this contract against interference by any person whatsoever”? Why, also, if it was to be an ordinary cropping contract, did the owner specially agree “to grant tlie cropper the right to carry out the terms of this agreement, by employing such agents or employes as he shall see fit. and give to such agents or employés free ingress or egress from said property, or the right to live thereon without let or hindrance”? In the light of these positive specially noted covenants on the part of the owner of the land, how much substance is there to the formal reservation by him of “the general possession of the land”? (Italics supplied.)
The only question involved herein is whether the contract set out, if enforced, will serve to enable the alien, Inouye, “to acquire, possess, or enjoy any interest in real property.” If it will, or if it will serve to effect a transfer of an interest in real property, even “though color-able in form” (section 9, Cal. Alien I,and Law), it is prohibited by the law. In Words and Phrases, vol. 4, p. 3699, it is said that the word “interest” is the broadest term applicable to claims in or upon real estate, in its ordinary signification among the men of all classes. “It is broad enough to include any light, title, or estate in, or lien upon, real estate.” The Supreme Court of Massachusetts, in Union Trust Co. v. Reed, 213 Mass. 199, 99 N. E. 1093, said the word “interest,” in common speech, in connection with land, includes all varieties of titles and rights, and comprehends estates in fee, for life, and for years, mortgages, liens, easements, attachments, and every kind of claim of land which can form the basis of a property right.
We have in this case actual possession, uninterfered with and unhindered, for a full period of four years, of a particularly described tract of agricultural land, being granted to the alien and to his agents and employés, by a contract in writing, together with the further right, within a reasonable time after the termination of the contract, to return upon the land for the purpose of removing his half of the crops to be grown thereon. It seems clear to me, despite the actual words used to evidence the agreement, that the alien, in pursuance of such contract, will be in enjoyment of an interest in — an enforceable right in and to — the land in question.
*126Surely the alien and his employes would be enabled to maintain an action for trespass (Lightner Min. Co. v. Lane, 161 Cal. 689, 120 Pac. 771, Ann. Cas. 1913C, 1093), a right under the circumstances possibly not open to the owner (Uttendorffer v. Saegers, 50 Cal. 496). Tiffany in his work on Peal Property (volume 1, p. 121), says:
“If the effect of the arrangement is to give to the cultivator the possession of the land, the exclusive possession, as it is frequently termed, a tenancy is created.”
If the right of a cultivator of land to cultivate it without interference “in any way,” “by any person whatsoever,” and the right of his various employes to live on the land “without let or hindrance” for a period of years, does not involve an exclusive possession on his part, it is difficult to characterize the real nature of the arrangement. The contract does contain, however, the following portentous language:
“Provided that the cropper shall have no interest or estate whatsoever in the land described herein.” (Italics supplied.)
If this clause truly reflects the real nature of the arrangement entered into, and be not overcome in effect by other provisions inconsistent therewith, the contract is not invalidated because of the prohibitions of the Alien Land Law. Without attempting to construe the contract definitively, in the light of this and other provisions, I am persuaded that the clause quoted will operate as an estoppel, in favor of either party to the contract, no less than in favor of the state, in the event, under appropriate proceedings, a right in the land on the part of the alien should be asserted.
For this reason, I concur in the judgment.